Title: To Benjamin Franklin from Samuel Cooper, 1 January 1771
From: Cooper, Samuel
To: Franklin, Benjamin

Dear Sir,
Boston, 1 Jany.—71
In my last of Novr [15] I mention’d the Uses I had made of the Sentiments you were pleas’d to communicate to me, and the Effect they had upon the leading Men of our House of Commons. I did this with much Caution as that no Disadvantage can acrue to you from any Quarter. The same Caution I shall ever use respecting my Friends on your Side the Water who are so good as to write to me with Freedom in these troublesom Times. I the rather mention this because it has been industriously reported here that you and G[overnor] Pownall have been question’d on your Letters to America.
You will hear before this reaches you of the Acquittal of Capt. Preston, and the soldiers concern’d in the Action of 5 March instead of meeting with any unfair or harsh Treatment had ev’ry Advantage that could possibly be given them in a Course of Justice—in the Disposition of Judges, in the Appointment of the Jury, in the Zeal and Ability of Lawyers in the Examination of Witnesses, and in the Length of the Trials, unexampled I believe both in Britain and the Colonies, in a capital Case, by which the accused had the fairest opportunity several days after the Evidence for the Crown had been given in, of producing and arranging their own. These Trials must, one would think, wipe off the Imputation of our being so violent and blood thirsty a People as not to permit Law and Justice to take place on the side of unpopular men; and I hope our Friends will make this kind Improvement of them; tho they have not, as far as my Observation reaches, at all alter’d the Opinion of the People in General, of that tragical Scene.
There seems now to be a Pause in Politics. The agreement of the Merchants is broken. Administration has a fair Opportunity of adopting the mildest and most prudent Measures respecting the Colonies without the Appearance of being threatned or drove; The Circumstances of Europe lead to such measures, and are sufficient to shew the Propriety of securing the Affections as well as the Submission of the Colonies. I doubt not of your Ability and Readiness to improve these, and many more Arguments than I can pretend to hint at, in your Negotiations for us; and should Government be so temperate and just as to place us on the old Ground on which we stood before the Stamp Act, there is no Danger of our rising in our Demands. I send this by the only Son of our Friend Mr. Bowdoin a young Gentleman of a sweet Disposition, and whose good Qualities have rais’d the most agreable Hopes in his Friends. He leaves the College, and takes this Voyage chiefly on Account of his Health, and is follow’d with the warmest good Wishes of all who are acquainted with him. I am Sir, with the greatest Esteem and most faithful Attachment Your obedient Humble Servant
S. Cooper
To Doctor Franklin
Copy.
 Endorsed: To Dr Franklin. 1. Jany.—71.